DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on March 3rd 2021 has been entered. Claims 1, 3, 5 – 8, 10, 12 – 15, 17, 19 and 20 have been amended and claims 2, 9 and 16 have been cancelled. Claim 21 is newly added with claims 1, 3 – 8, 10 – 15 and 17 – 21 currently pending.

Response to Arguments
35 U.S.C. §102
3.	Applicant's arguments, see Remarks pp. 9 -11, filed March 3rd 2021, with
respect to the rejections of independent claim 1 and corresponding claims 8 and 15 c under 35 U.S.C. §102 have been fully considered and they are persuasive.
The gravamen of applicant’s argument is that the cited reference, Bhanoo, fails to teach or suggest "determining whether the cache data is being updated", and therefore cannot teach or suggest using such a determination by "determining whether the remaining valid cache duration is greater than a preset update threshold value only when the cache data is not being updated” as now amended. Applicant further argues 
Examiner respectfully agrees in part and disagrees in part. To the extent that applicant introduces a negative limitation of “…only when the cache data is not being updated…” as explained to applicant’s representative during the interview of 03/02/2021, “any activity that is not synonymous with a cache update” will read on applicant’s negative limitation. 
Upon further consideration new grounds of rejection have been necessitated due
to applicant's amendments and are made in view of Tsuji et al., (United States Patent Publication Number 20030221068) hereinafter Tsuji.

Claim Rejections – 35 U.S.C. §103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art

c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Bhanoo et al. (United States Patent Publication Number 20080046655)  incorporating by reference United States Patent Application Number 11/177,206, hereinafter Bhanoo in view of Tsuji et al., (United States Patent Publication Number 20030221068) hereinafter Tsuji.
Regarding claim 1 Bhanoo teaches a data caching method, (Fig. 1, architecture for caching data [0010]),  comprising: receiving a first data request (Fig. 4, (401) receives a primary request [0023])  sent by a first client; (web clients as incorporated by reference from United States Patent Application Number 11/177,206) updating cache data (Fig. 4, (410) update cache [0025])  responsive to receiving the first data request; (Fig. 4, (401) receives a primary request [0023])  after receiving the first data request, (Fig. 4, (401) receives a primary request [0023])   receiving a second data request (Fig. 4, (409) make secondary request [0024]) sent by a second client; (web clients as incorporated by  reference from United States Patent Application Number 11/177,206)  responsive to receiving  the second data request (Fig. 4, (409) make secondary request [0024]) sent by  the second client; (web clients as incorporated by  reference from United States Patent Application Number 11/177,206) determining a remaining valid cache duration of the cache data;  (setting minimum and maximum lifetime durations with attendant invalidation probability thresholds  [0033]) determining whether the remaining valid cache duration is greater than a preset update threshold value (Fig. 4, (408) wherein the answer is “NO” when a determined random number is used to calculate whether it is less than or equal to the invalidation probability threshold [0024])   only when the cache data is not being updated; (perform a set of steps that amount to consistency checking the cache entry, [0024]) and when the remaining valid cache duration is determined to be less than or equal to the preset update threshold value, (Fig. 4, (408) wherein the answer is “YES” when a determined random number is used to calculate whether it is less than or equal to the invalidation probability threshold [0024])  updating the cache data (Fig. 4, (410) update cache [0025]) through a database (appropriate data source [0029])
Bhanoo does not fully disclose determining whether the cache data is being updated responsive to receiving the first data request; 
Tsuji teaches determining whether the cache data is being updated (Fig. 5, (510) application server 104 add the static database elements to the LiteQuery random access memory (RAM) cache [0115]) responsive to receiving the first data request; (Fig. 5, (506) (508) if the requested database elements are not present [0114])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhanoo to 
Claims 8 and 15 correspond to claim 1 and are rejected accordingly.

Regarding claim 3 Bhanoo in view of Tsuji teaches the method according to claim 1.
Bhanoo as modified further teaches comprising: when the cache data expires, (maximum lifetime of cache entry has expired [0017])  checking whether a third  data request  (web clients as incorporated by  reference from United States Patent Application Number 11/177,206)  and corresponding to the cache data is received; (facility issues a secondary data request to a data source to satisfy the primary data request [0017])  when no data request corresponding to the cache data is received, (perform a set of steps that amount to consistency checking the cache entry, [0024]) updating the cache data through the database; (Fig. 4, (401) update cache [0023]) and when the third data request sent by the client (web clients as incorporated by  reference from United States Patent Application Number 11/177,206)   and corresponding to the cache data is received, searching the database for data corresponding to the data request, (facility issues a secondary data request to a data and updating the cache data based on the obtained data (updates the cache to reflect the result of the secondary data request [0017])
Claims 10 and 17 correspond to claim 3 and are rejected accordingly.


Claims  4 – 7, 11 – 14 and 18 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bhanoo et al. (United States Patent Publication Number 20080046655) incorporating by reference United States Patent Application Number 11/177,206, hereinafter Bhanoo, in view of in view of Tsuji et al., (United States Patent Publication Number 20030221068) hereinafter Tsuji and in further view of Ruellan et al. (United States Patent Publication Number 20130339472) hereinafter Ruellan.
Regarding claim 4 Bhanoo as modified  teaches the method according to claim 1.
Bhanoo as modified does not fully disclose further comprising: when a data resource is accessed for a first time, dividing data comprised in the data resource into at least two data sets according to a resource type and a preset rule, wherein the access request is a request to access the data resource; and separately caching each of the data sets and generating a key corresponding to each of the data sets, causing the cache data to be searched subsequently based on the keys, wherein each of the data sets has a different expiration time point.
when a data resource is accessed for a first time, (ABS., obtaining a first list of resources available in the cache memories of the client device) (a first list listing resources available in the cache memories of the local communication device [0136])  dividing data comprised in the data resource into at least two data sets according to a resource type and a preset rule, (splitting the first list according to at least one splitting criterion relating to a resource parameter, to obtain a plurality of sub-lists of resources available in the local communication device [0136]) see splitting criterion in paragraph [0161] wherein the access request is a request to access the data resource; (Fig. 5, request a main digital resource [0128])  and separately caching each of the data sets (sub-lists of cached resources [0163]) and generating a key corresponding to each of the data sets, (The Bloom filter generator 260 receives as input the sub-lists G; of cached resources and other parameters described below, and generates a Bloom filter for each received list or sub-list [0164]) causing the cache data to be searched subsequently based on the keys, (Fig. 9, (900) request is received for a main resource [0419]) (Bloom filter extracted from cache content header and request information [0420]) (main resource and secondary resource are pushed to client (930) (940) [0423] [0424]) wherein each of the data sets has a different expiration time point (cache validity is determined for resources  [0251]) (critical resources like web page the cache validity is a short duration; for fewer critical resources e.g. an image  the expected cache validity maybe set to a longer duration [0256])

Claims 11 and 18 correspond to claim 4 and are rejected accordingly

Regarding claim 5 Bhanoo in view of Tsuji and in further view of Ruellan teaches the method according to claim 4
Bhanoo  does not fully disclose wherein dividing the data comprised in the data resource into the at least two data sets according to resource type and a preset rule comprises: when the data resource is a first page for presenting fixed data, dividing the data comprised in the first page and obtained from the database into the at least two data sets according to the page layout of the first page.
wherein dividing the data comprised in the data resource into at the least two data sets according to  resource type and the preset rule comprises:  (splitting the first list according to at least one splitting criterion relating to a resource parameter, to obtain a plurality of sub-lists of resources available in the local communication device [0136]) see splitting criterion in paragraph [0161] when the data resource is a first page (web page [0312]) for presenting fixed data, (images and video [0312])  dividing the data comprised in the first page (filter the first list Σ to keep for example only CSS and JavaScript resources that have the most important impact on early rendering of a web page [0314])   and obtained from the database (data storage [0195]) into the at least two data sets (first sub-list starts with CSS resources and the last sub-list ends with video resources [0313])  according to the page layout (images used for the layout of the page (background images, images for buttons or menu items, start of list items ... ) [0312])  of the first page (web page [0312])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhanoo to incorporate the teachings of Ruellan  wherein the dividing data comprised in the data resource into at least two data sets according to a resource type and a preset rule comprises: when the data resource is a first page for presenting fixed data, dividing the data comprised in the first page and obtained from the database into the at least two data sets according to the page layout of the first page. By doing so the usage of 
Claims 12 and 19 correspond to claim 5 and are rejected accordingly


Regarding claim 6 Bhanoo in view of Tsuji and in further view of Ruellan teaches the method according to claim 4.
Bhanoo does not fully disclose wherein dividing the data comprised in the data resource into the at least two data sets according to  resource type and the preset rule comprises: when the data resource is a second page having a condition query function, dividing the data comprised in the second page and obtained from the database into the at least two data sets according to a combination of query conditions that the second page involves, wherein the second page comprises a plurality of sets of query conditions each comprising at least one query condition.
Ruellan teaches wherein dividing the data comprised in the data resource into the at least two data sets according to the resource type and the  preset rule comprises: (splitting the first list according to at least one splitting criterion relating to a resource parameter, to obtain a plurality of sub-lists of resources available in the local communication device [0136]) see splitting criterion in paragraph [0161] when the data resource is a second page (another web page [0293])  having a condition query function, (it may be necessary to send another cache information (Bloom filter) of
  dividing the data comprised in the second page and obtained from the database into the at least two data sets according to a combination of query conditions  (a more formal distinction between several parts of a web site could be made to discriminate between URI ( and thus resources) that are independently used and to determine which resources are common to several
URIs [0284]) that the second page involves, (another web page [0293]) wherein the second page (another web page [0293]) comprises a plurality of sets of query conditions each comprising at least one query condition (it is relevant
to include in the client cache information only the resources corresponding to the application used, but not the resources corresponding only to the other application. [0286])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhanoo in view of Tsuji to incorporate the teachings of Ruellan wherein the dividing data comprised in the data resource into at least two data sets according to a resource type and a preset rule comprises: when the data resource is a second page having a condition query function, dividing the data comprised in the second page and obtained from the database into the at least two data sets according to a combination of query conditions that the second page involves, wherein the second page comprises a plurality of sets of query conditions 
Claims 13 and 20 correspond to claim 6 and are rejected accordingly


Regarding claim 7 Bhanoo in view of Tsuji and in further view of Ruellan teaches the method according to claim 4.
Bhanoo as modified teaches  wherein the determination of whether the remaining valid cache duration is greater than a preset update threshold value comprises: (Fig. 4, (408) wherein the answer is “NO” when a determined random number is used to calculate whether it is less than or equal to the invalidation probability threshold [0024])  
Bhanoo does not fully disclose determining whether the remaining valid cache duration of a data set corresponding to the data request and among the data sets is greater than the update threshold value  
Ruellan teaches determining whether the remaining valid cache duration of a data set (Fig. 4, (404) object contained in cache with unexpired minimum lifetime [0023]) corresponding to the data request (Fig. 4, (401) receives a primary request [0023])  and among the data sets (first sub-list starts with CSS resources and the last sub-list ends with video resources [0313]) is greater than the update threshold value (above a given threshold value [0400])

Claims 14 and 21 correspond to claim 7 and are rejected accordingly

Conclusion
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this

Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

7. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/Kweku Halm/
Examiner
Art Unit 2166
04/30/2021
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166